Per Curiam :
Unless we are prepared to hold that every case that goes to trial is a difficult and extraordinary case, within the meaning of the Code, this order cannot be sustained.
What was said by the court in Duncan v. De Witt (7 Hun, 184) is still the law in relation to allowances of costs in difficult and extraordinary cases, and there is no need of reiterating what was there said.
The expenses of litigation have become a great burden upon those compelled to go into courts of justice to settle their controversies, and the courts should be careful not to add to those burdens except for good and sufficient reasons.
In this case the record does not disclose anything either difficult or extraordinary. It is a plain, every-day lawsuit. The only thing that is exceptional in it is the very brief time it took to try it.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.